219 F.2d 237
MARTIN OIL SERIVICE, Inc., Claimant, Appellant,v.JOHN I. HAY COMPANY et al., Appellees.William A. BISSO, Jr., Receiver, New Orleans Coal & BissoTowboat Company, Appellant,v.JOHN I. HAY COMPANY et al., Appellees.
No. 15280.
United States Court of Appeals, Fifth Circuit.
Feb. 9, 1955.

Francis Emmett, John W. Sims, Charles E. Dunbar, III, New Orleans, La., Deutsch, Kerrigan & Stiles, New Orleans, La., Phelps, Dunbar, Marks & Claverie, New Orleans, La., of counsel, for Martin Oil Service, Inc.
Benj. W. Yancy, New Orleans, La., Terriberry, Young, Rault & Carroll, New Orleans, La., of counsel, for appellees.
Before HOLMES, RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
Since these appeals raise no questions except as to the sufficiency of the evidence, and since we are of the opinion that there was sufficient evidence to support the finding of the court below that both appellants were at fault see the opinion of the District Court, John I. Hay Co. v. The Allen B. Wood, 121 F.Supp. 704, the decree is


2
Affirmed.